DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-2, 4-12 are pending, claims 1-2, 4-7 and 10-12 have been examined in this application, claims 8-9 are withdrawn. Claims 1 and 6 are amended, claims 2, 4-5, 7, and 10 are original, claim 3 is cancelled, claims 11-12 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 indicates that the at least two connecting members are rigid, however claims 10 and 12 indicate that these two connecting members can be elastic or flexible as well. 
For claim 10, applicant uses “the connection member”, but this lacks antecedent basis and has been interpreted as referencing the at least two connection members. This claim is further broadening, making it unclear what applicant is trying to claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 further broadens the limitation of claim 1, where claim 1 indicates the at least two connecting members are rigid, while claim 10 indicates the connection member (interpreted as referencing the at least two connecting members) are rigid, elastic, or flexible.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5577465 A) to Cook in view of (US 20180249674 A1) to Koskey and (US 20100154719 A1) to Kellogg.
In regards to claim 1, Cook teaches a piece of furniture for pet cats, comprising an outer frame (Cook; beams 12, corner members 14, end caps 16) and an inner house (Cook; pet condo 51, with sides 52), wherein the outer frame is a polyhedral frame structure (Cook; see FIG 1); the inner house is fixedly suspended in an interior space of the outer frame by at least two connection members (Cook; see FIG 1 and FIG 2 where the housing 51 is connected at each of its corners by 48 to the corner 22); and the inner house is provided with at least one entrance (Cook; 54), wherein the at least two connection members are directly attached to inside portions of corners of the outer frame (Cook; see FIG 1 where 48 are placed into direct contact and attachment with 22 upon assembly).
Cook fails to teach wherein the at least two connection members are rigid connection members, and an outer surface of one or more sides of the outer frame is wrapped with a sisal rope. 
Koskey teaches wherein the at least two connection members are rigid connection members (Koskey; connection members 64 attached to metal frame 38, and [0011] where metal is rigid).
Cook and Koskey are analogous art from similar fields of endeavor i.e.: suspended cat housings connected to support by the verticies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the connection member of Cook from a flexible fabric to a rigid metal as taught by Koskey. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the flexible material of the connection member for a rigid one, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Additionally, the specification does not provide criticality for this modification, as the specification throughout only mentions the connection member may be “any one or a combination of elastic, rigid, or flexible” (Page 4 of the specification as an example, under Embodiment 1). A motivation for substituting the flexible connection member of Cook with the rigid metal material as disclosed in Koskey would be to provide vertical support for the suspended frame, allowing it to stay upright and keep its shape without sagging or falling downwards. 
Cook as modified by Koskey fail to teach wherein an outer surface of one or more sides of the outer frame is wrapped with a sisal rope.
Kellogg teaches wherein an outer surface of one or more sides of the outer frame (Kellogg; see FIG 4 with outer frame with posts 50) is wrapped with a sisal rope (Kellogg; 28, see FIG 4).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cook as modified by Koskey such that the padded frame instead is wrapped in sisal rope. This sisal rope wrapping is advantageous because it appeals to cats so that they may sharpen their claws, but also doesn’t damage as easily as regular cloth padding – making it more durable.

In regards to claim 2, Cook as modified by Koskey and Kellogg teaches the piece of furniture for the pet cats according to claim 1, wherein the inner house (Cook; pet condo 51) is a polyhedron (Cook; cube) scaled down in volume according to the outer frame (Cook; see where 51 is smaller in volume in order to fit within the volume defined by beams 12, corner members 14 and end caps 16 in FIG 1).  

In regards to claim 4, Cook as modified by Koskey and Kellogg teaches the piece of furniture for the pet cats according to claim 2, but fails to teach wherein at least one surface of the outer frame is fixedly provided with a cloth cover.
Kellogg teaches wherein at least one surface of the outer frame is fixedly provided with a cloth cover (Kellogg; see FIG 9 with 42 as a cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cook as modified by Koskey and Kellogg such that it has a cloth cover such as the one taught by Kellogg. The cloth cover is advantageous because it makes the modular device of Cook as modified by Koskey and Kellogg more appealing for cats to climb on and sit on. Having a cloth cover provides a perch for cats who prefer sitting up high, while providing support that the inner housing may not have.

In regards to claim 5, Cook as modified by Koskey and Kellogg teaches the piece of furniture for the pet cats according to claim 2, wherein the outer frame (Cook; beams 12, corner members 14, end caps 16) is a cubic frame (Cook; see FIG 1); the inner house is a cube (Cook; pet condo 51, with sides 52); and eight vertices of the inner house (Cook; can be seen from a collapsed version in FIG 6) are respectively fixed at eight inner corners of the outer frame by the connection members (Cook; see FIG 1, and FIG 2 which represents how the connection members 48 connected to the inner vertices 22 upon assembly).  

In regards to claim 10, Cook as modified by Koskey and Kellogg teaches the piece of furniture for the pet cats according to claim 1, wherein the connection member is any one or a combination of an elastic connection member, a rigid connection member (Koskey; metal connection members 64), or a flexible connection member (Cook; loops 48 are flexible as seen in FIG 2, where they deform to go over and around prongs 24).

In regards to claim 11, Cook as modified by Koskey and Kellogg teach the piece of furniture for the pet cats according to claim 1, wherein the at least two connecting members are eight connecting members (Cook; where each corner of the inner housing, which is cube shaped with 8 corners, has a corresponding connecting member 48) and each corner of the inner house is respectively fixed at each corner of the outer frame by one of the connection members (Cook; see FIG 2 where the connection members are fixed at and to the corner 22 once assembled, since the connection members would be in direct contact with 22).

In regards to claim 12, Cook as modified by Koskey and Kellogg teach the piece of furniture for the pet cats according to claim 1, wherein the at least two connecting members are eight connecting members (Cook; where each corner of the inner housing, which is cube shaped with 8 corners, has a corresponding connecting member 48, 24) and at least two of the eight connecting members are made of different materials selected from an elastic connection member, a rigid connection member, or a flexible connection member (Cook; where each connecting member is a flexible loop 48) (Koskey; the connection members 64 demonstrate the use of a rigid material).
Koskey additionally teaches the combination of a flexible and rigid connection member, (Koskey; rigid: metal connectors 64, flexible metal cords 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cook as modified by Koskey and Kellogg such that the connection members are a combination of flexible and rigid such as taught by Koskey. The motivation for this modification would be to provide rigid support to the base of the housing such that it doesn’t sag or droop downwards when being suspended, while simultaneously providing flexible support to the top of the housing such that it has a little give when weight is displaced within the housing, preventing breakage and allowing a pet to move freely in and out of the housing.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5577465 A) to Cook as modified by (US 20180249674 A1) to Koskey and (US 20100154719 A1) to Kellogg as applied to claim 5 above, in further view pf (US 20050076854 A1) to Passno.
In regards to claim 6, as best understood, Cook as modified by Koskey and Kellogg teaches the piece of furniture for the pet cats according to claim 5, but fails to teach wherein a cloth cover is fixedly provided on a top surface of the outer frame; four sides of the top surface of the outer frame are respectively provided with a strip-shaped slot along a lengthwise direction of each of the four sides; the cloth cover is provided with four connection portions passing through the strip-shaped slots correspondingly.
Kellogg teaches wherein a cloth cover (Kellogg; FIG 9 with 42 as a cover) is fixedly provided on a top surface of the outer frame (Kellogg; see FIG 9 using 50 and 80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cook as modified by Koskey and Kellogg further such that it has a cloth cover which is fixedly secured as taught by Kellogg. This type of securement for the cloth cover ensures that it can be as taught or as loose as desired to provide adequate support to a cat who may climb on top. It also ensures the cloth cover does not move too far in any one direction – as all sides of the cloth cover are secured.
Cook as modified by Koskey and Kellogg fail to teach four sides of the top surface of the outer frame are respectively provided with a strip-shaped slot along a lengthwise direction of each of the four sides; the cloth cover is provided with four connection portions passing through the strip-shaped slots correspondingly.
Passno teaches four sides of the top surface of the outer frame (Passno; frame pieces 11 which have slots to hold 10, where frame pieces 11 make up the top surface of the outer frame) are respectively provided with a strip-shaped slot (Passno; see FIG 2 where 11 has an opening to receive 10) along a lengthwise direction of each of the four sides (Passno; see FIG 10, slot going lengthwise from one end of 11 along the entire perimeter of 10); the cover (Passno; 10) is provided with fourResponse to Requirement for Election/Restriction mailed on 04/21/2021 connection portions (Passno; edges of 10) passing through the strip-shaped slots correspondingly (Passno; see FIG 2 where edges of 10 are inserted into each of 11).
It would have been obvious to modify the device of Cook as modified by Koskey and Kellogg to further have frame members which have strip-shaped slots to accommodate the cover and other such rigid panels. These frame members would be advantageous in that they could add to the modularity of the device by providing openings for other types of cat-entertainment build portions, such as panels, doorways, steps, and so forth. 

In regards to claim 7, Cook as modified by Koskey, Kellogg, and Passno teach the piece of furniture for the pet cats according to claim 6, wherein four sides of a bottom surface of the outer frame (Cook; beams 12 on the lowermost end of the outer frame make up the bottom surface of the outer frame) are respectively provided with a strip-shaped slot (Passno; slots as in 16) along a lengthwise direction of each of the four sides (Passno; where 16 holds edges of panels such as 15 and 18, see FIG 2 and [0032]).  
	
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The connection members 21 is not anticipated by Cook since Cook does not meet the limitation of wherein the at least two connection members directly attached to inside portions of corners of the outer frame nor are the connection members rigid” and “Cook does not disclose the limitation wherein each corner of the inner house is respectively fixed at each corner of the outer frame respectively by the connection members as claimed” and “Cook does not disclose the limitation wherein the at least two connecting members are eight connecting members and at least two of the eight connecting members are made of different materials selected from an elastic connection member, a rigid connection member, or a flexible connection member.”
Examiner respectfully disagrees in light of the new rejection represented above due to applicant’s amendments. The connection members which are represented by 48 of Cook are in direct communicative contact with the corners of the outer frame 22, when assembled. As can be seen in FIG 2 of Cook, the left representation of a fully connected connection members with the corner 22 shows that 48, which assist in fastening the inner housing, are in direct connection with the corner. When assembled, the housing corner is therefore fixed to the outer frame corner, preventing the corners from moving away from one another. It is also asserted that in light of the rejection above with Koskey, Koskey teaches a rigid connection member attached to a vertex of the housing to support and suspend it. Koskey also teaches a combination of connection members, both a rigid one 64 made of metal, and a flexible one 20 made of a metal cable.
Additionally, examiner notes that the specification does not provide criticality for the connection members being rigid. Throughout the specification, applicant states that “the connection member 21 may be any one or a combination of an elastic connection member, a rigid connection member, or a flexible connection member” but there is no express criticality.
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize any type of connection member, be it elastic, rigid, or flexible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Applicant argues that “the connection of beams of the present application and Cook are different from each other as explained above….”
Examiner respectfully notes that the specifics of the beam connection and the configuration of the instant application’s frame was not claimed in the instant application, and therefore the reference of Cook still applies to the claims as written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10849311 B1 to Mulvey teaches the use of rigid supports to suspend a housing against a window.
US 20190021286 A1 to Baker teaches an inner housing utilizing rigid supports to connect to an exterior frame, thus suspending the interior housing in the middle of the frame.
US 20180064061 A1 to Koskey teaches the use of rigid supports and flexible supports to keep a pet pad suspended.
US 20150047572 A1 to Rybka teaches the use of rigid supports to keep an interior perch for a pet suspended within an exterior frame.
US 20150047572 A1 to Drumm teaches a housing suspended by rigid supports.
US 20080134430 A1 to Kirmon teaches a perch for cats suspended with rigid supports.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647